Citation Nr: 1031439	
Decision Date: 08/20/10    Archive Date: 08/24/10	

DOCKET NO.  09-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as lumbar sprain and/or strain. 

2.  Entitlement to service connection for a cervical spine 
disability, claimed as cervical spine pain. 

3.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, as well 
as a December 2008 Decision Review Officer decision from that 
same RO.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
the exact nature and etiology of the Veteran's claimed 
disabilities of the lumbar and cervical spine.  In that regard, 
it is contended that the Veteran's current cervical and lumbar 
spine disabilities are the result of multiple impacts sustained 
during a number of parachute jumps in service.  Significantly, 
during the course of a hearing before the undersigned Veterans 
Law Judge in January 2010, the Veteran indicated that, while in 
service, he participated in at least 22 parachute jumps.  See 
Transcript p. 9.  Moreover, a review of the Veteran's DD Form 214 
shows that, among other awards and commendations, he was awarded 
the Parachute Badge.

Service treatment records disclose that, in December 1968, while 
in service, the Veteran was seen for a complaint of pain in his 
back of three to four weeks duration.  According to the Veteran, 
his pain was located in the area of the 12th thoracic and 3rd 
lumbar vertebrae, though with no radiation to his lower 
extremities.  Physical examination revealed a full range of 
motion, and treatment was with medication.

The following month, the Veteran again complained of pain in the 
lower part of his back, and also in his neck.  Physical 
examination was significant for the presence of pain in the 
lumbar spine, though, once again, with no radiation to the lower 
extremities.  Range of motion was described as full, and 
radiographic studies of the lumbar and cervical spine showed no 
evidence of any significant abnormality.  Once again, treatment 
was with medication.  

The Board notes that, while at the time of a service separation 
examination in June 1969, the Veteran gave a history of recurrent 
low back pain, a physical examination of the Veteran's spine and 
musculoskeletal system was within normal limits, and no pertinent 
diagnosis was noted.  The earliest postservice clinical 
indication of a low back problem is revealed by a statement from 
the Veteran's private physician dated in May 1972, approximately 
three years following the Veteran's discharge from service, at 
which time he received a diagnosis of low back syndrome secondary 
to asymmetrical facets in the lumbosacral spine.  Postservice 
cervical spine pathology was first noted no earlier than November 
1992, slightly more than 23 years following the Veteran's 
discharge from service, at which time radiographic studies showed 
evidence of anterior osteophytosis at the level of the 5th and 
6th cervical vertebrae.

The Board observes that, following a VA orthopedic examination in 
April 2004, a VA examiner was of the opinion that the Veteran's 
lumbar spine pain appeared to be "muscular in origin secondary to 
a sprain and strain injury, which he (i.e., the Veteran) might 
have sustained while he was in service."  However, that opinion 
was clearly based upon history provided by the Veteran, inasmuch 
as, at the time of the examination in question, the examiner did 
not have access to the Veteran's claims folder or service 
treatment records.  Nor was any rationale offered for the 
examiner's opinion that the Veteran's lumbar spine pain might in 
some way be related to an inservice "sprain or strain injury."  
Significantly, while following the examination in question, the 
examiner additionally provided a diagnosis of history of cervical 
spine pain, status post fusion at the level of the 5th and 6th 
cervical vertebrae, no opinion was offered as to the 
relationship, if any, between the Veteran's cervical spine 
disability and an incident or incidents of service, including the 
above-referenced parachute jumps.  Under the circumstances, the 
Board is of the opinion that further development of the evidence 
is necessary prior to a final adjudication of the Veteran's 
claims for service connection.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Turning to the issue of an initial evaluation in excess of 30 
percent for posttraumatic stress disorder, the Board notes that 
the Veteran last underwent a VA examination for the purpose of 
determining the current severity of that disability in June 2008, 
slightly more than two years ago.  Moreover, during the course of 
the hearing before the undersigned Veterans Law Judge in January 
2010, the Veteran indicated that, since the time of that 
examination, his posttraumatic stress disorder symptomatology had 
been "getting worse."  See Transcript p. 4.

Significantly, while at the time of the VA psychiatric 
examination in June 2008, the examiner appeared to be of the 
opinion that the Veteran's receipt of Social Security disability 
benefits was in large part due to his "numerous medical problems 
rather than psychiatric difficulty," the Veteran's claims folder 
does not currently contain a copy of the determination granting 
the Veteran Social Security disability benefits, or of the 
clinical records considered in reaching that determination.  Nor 
does the record reflect that VA has sought to obtain those 
records.  Pursuant to applicable case law, where VA has actual 
notice that the appellant is receiving disability benefits from 
the Social Security Administration, and such information is 
arguably relevant, the duty to assist requires VA to obtain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. 
Cir. Jan. 4, 2010).

Accordingly, in light of the aforementioned, and in deference to 
the request of the Veteran's accredited representative, the case 
is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Social 
Security Administration with a request that 
they provide a copy of the decision 
concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
April 2009, the date of the most recent 
evidence of record, should then be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

3.  The Veteran should then be afforded 
additional VA orthopedic and psychiatric 
examinations in order to more accurately 
determine the exact nature and etiology of 
his claimed cervical and lumbar spine 
disabilities, and the current severity of 
his service-connected posttraumatic stress 
disorder.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
Veteran's current disabilities of the 
cervical and lumbar spine are at least as 
likely as not the result of some incident 
or incidents of his period of active 
military service, including the above-
referenced parachute jumps.  All of the 
aforementioned information and opinions, 
when obtained, should be made a part of the 
Veteran's claims folder.  Moreover, a 
complete rationale for any opinion 
offered must be provided.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to the completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

4.  The RO should then readjudicate the 
Veteran's claims for service connection for 
chronic disorders of the cervical and 
lumbar spine, as well as his claim for an 
initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress 
disorder.  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claims for 
benefits since the issuance of a Statement 
of the Case (SOC) in May 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



